Citation Nr: 0939864	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-15 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
sarcoidosis of the lung with shortness of breath 
(sarcoidosis) and, if so, entitlement to service connection 
for such disability. 

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
lumbar spine condition and, if so, entitlement to service 
connection for such disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1990 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which declined to reopen the 
Veteran's previously denied claims based on a finding that 
new and material evidence had not been received sufficient to 
reopen such claims.

The issues of entitlement to service connection for 
sarcoidosis and a lumbar spine condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The last final rating decision denying the Veteran's 
claim for service connection for sarcoidosis was issued in 
April 1999.

2.  Evidence received since April 1999 is neither cumulative 
nor redundant of the evidence of record at the time of that 
decision, and raises a reasonable possibility of 
substantiating the claim for service connection for 
sarcoidosis.

3.  The last final rating decision denying the Veteran's 
claim for service connection for a lumbar spine condition was 
issued in April 1999.

4.  Evidence received since April 1999 is neither cumulative 
nor redundant of the evidence of record at the time of that 
decision, and raises a reasonable possibility of 
substantiating the claim for service connection for a lumbar 
spine condition.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision denying the Veteran's 
claim for service connection for sarcoidosis was final.  38 
U.S.C.A. § 7105(c) (West 2000 & 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2000 & 2009).

2.  New and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
sarcoidosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009). 

3.  The April 1999  rating decision denying the Veteran's 
claim for service connection for a lumbar spine condition was 
final.  38 U.S.C.A. § 7105(c) (West 2000 & 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000 & 2009).

4.  New and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
a lumbar spine condition.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the Veteran's claims 
for entitlement to service connection for sarcoidosis and a 
lumbar spine condition is completely favorable, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations in 
that regard.  The merits of the Veteran's claims are being 
remanded for further development.  

The Veteran's service connection claims for sarcoidosis and a 
lumbar spine condition were initially denied in an April 1999 
rating decision.  The Board notes that the decision 
concerning the Veteran's sarcoidosis arose from his claim for 
shortness of breath as an undiagnosed illness resulting from 
service during the Persian Gulf War.  The RO denied such 
claim based on a determination that the Veteran's shortness 
of breath was due to a known clinical diagnosis of 
sarcoidosis and such condition was not incurred in or 
aggravated by active service.  Similarly, the Veteran's claim 
for service connection for a lumbar spine condition was 
denied based on a determination that the evidence of record 
failed to establish that such condition was incurred in or 
aggravated by active service.  As the Veteran was notified of 
these adverse decisions and did not appeal, the decisions 
became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998 & 
2009); 38 U.S.C.A. § 7105(c) (West 1991 & West 2002).

The Veteran applied to reopen his previously denied claims 
for a lumbar spine condition and sarcoidosis in October 2004 
and January 2005, respectively.  A threshold consideration in 
any case concerning a previously denied claim is whether new 
and material evidence has been received sufficient to reopen 
such claim.  38 U.S.C.A. § 5108 (West 2002); Wakeford v. 
Brown, 8 Vet. App. 237, 239-40 (1995).  

For claims to reopen that are received on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  All evidence is to be presumed credible 
for the purpose of establishing whether new and material 
evidence has been received to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Here, evidence received since April 1999 includes an August 
2005 statement from the Veteran's family physician, Dr. 
Sirikul, indicating that the Veteran was not treated for a 
low back condition or a chronic lung disease before serving 
in Operation Desert Storm.  Additionally, the Veteran 
indicated at an August 2009 videoconference hearing before 
the Board that his treating physicians, including VA 
providers, have told him that his current sarcoidosis and 
lumbar spine condition may be related to service.  This 
evidence was not previously before agency decision makers and 
relates to unestablished facts necessary to substantiate the 
Veteran's claims, namely, a nexus between the Veteran's 
current disabilities and active service.  When presumed 
credible, this evidence raises a reasonable probability of 
substantiating the Veteran's service connection claims for 
sarcoidosis and a lumbar spine.  Therefore, the Board finds 
that new and material evidence has been received, and the 
Veteran's claims must be reopened.


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for sarcoidosis is reopened.

New and material evidence having been received, the Veteran's 
claim for service connection for a lumbar spine condition is 
reopened.


REMAND

The Veteran claims that he is entitled to service connection 
for his current lumbar spine condition because such is the 
result of three spinal injuries sustained during active 
service.  Additionally, the Veteran claims that his current 
sarcoidosis is due to his experiences in Operation Desert 
Storm, including exposure to chemicals and airborne dust.  As 
noted above, the Veteran initially claimed service connection 
for shortness of breath as an undiagnosed illness resulting 
from service in the Persian Gulf War, and the RO adjudicated 
his claim based on a diagnosis of sarcoidosis.  The Board 
notes that the Veteran served in the Southwest Asia Theater 
of the Persian Gulf War from  November 1990 to July 1991.  
See DD Form 214.

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
service connection claims so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

As a preliminary matter, the Board notes that the Veteran has 
submitted a separate service connection claim for asthma, 
which was denied in a March 2009 rating decision.  That claim 
is not currently before the Board, as it has not yet been 
perfected for appeal.  However, it appears that such claim is 
based on similar symptoms as the Veteran's sarcoidosis.  As 
the Board has decided herein to reopen the Veteran's 
previously denied claims, readjudication upon remand must 
reflect consideration of his claims under all potential 
theories, including for shortness of breath as due to an 
undiagnosed illness.  As such, all development conducted in 
connection with this remand should relate to any undiagnosed 
or diagnosed lung condition, including but not limited to 
sarcoidosis or asthma.

The Veteran has not been advised during the current 
proceedings as to the information and evidence necessary to 
substantiate a claim for an undiagnosed illness under 
38 C.F.R. § 3.317 (2009).  Additionally, he has not been 
advised of the evidence and information necessary to 
establish a disability rating and an effective date in 
connection with his claims currently on appeal, in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As such, the Veteran should be issued a letter containing 
VCAA-compliant notice upon remand.

Furthermore, it appears that there are outstanding VA and 
private treatment records pertaining to the Veteran's claims.  
Specifically, the Veteran indicated that he has been treated 
at the Alexandria VA Medical Center (MC) for his shortness of 
breath and lumbar spine condition since the late 1990s.  The 
Board notes that, although the Veteran's active duty service 
terminated in 1991, he has indicated that he continued in the 
Army National Guard until December 1995.  In addition to the 
Alexandria VAMC, there is an indication that the Veteran was 
treated several times at a Shreveport VA facility for one or 
both of the conditions currently on appeal.  Although some 
records from these facilities have been obtained, many 
records appear to be missing.  There is a gap from January 
1999 through July 2004, and the most recent records in the 
claims file from March 2008.  Additionally, the claims file 
contains a letter from the Veteran's family physician, Dr. 
Sirikul, indicating a lack of treatment for the Veteran's 
lung condition and lumbar spine condition prior to the 
Veteran's active duty service, but no treatment records have 
been requested or obtained from his office.  Upon remand, the 
RO/AMC should obtain and associate with the claims file any 
outstanding VA and private treatment records concerning the 
Veteran's lung condition, to include sarcoidosis with 
shortness of breath, and/or lumbar spine condition since his 
separation from active service.  This should include but not 
be limited to records from the Alexandria VAMC dated from the 
late 1990s through July 2004 and from March 2008 forward, 
from any Shreveport VA facility since the late 1990s, and 
from Dr. Sirikul's office.

At his Board hearing, the Veteran also indicated that he 
participated in Gulf War illness research at the University 
of Texas Southwestern Medical Center in Dallas, Texas in 
August 2009.  He provided some test results from such 
research but stated that more results were pending.  Any 
records from this study that are pertinent to the Veteran's 
current service connection claims should be obtained upon 
remand.

Finally, as the evidence of record includes documented 
complaints and treatment for symptoms including shortness of 
breath and spinal injuries during active duty service, 
current diagnoses including sarcoidosis and a lumbar spine 
condition, and an indication that such current disabilities 
may be related to service, the Veteran must be afforded a VA 
examination in connection with his service connection claims 
upon remand.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Upon remand, the Veteran should be scheduled 
for VA examinations with appropriate physicians in order to 
determine the nature and etiology of any current lung 
condition and/or lumbar spine condition.

The Board notes that the Veteran is competent to testify as 
to certain issues.  Specifically, for symptoms that are 
capable of lay observation, such as shortness of breath and 
low back pain, the Veteran is competent to testify to a lack 
of such symptoms prior to service, continuous symptoms after 
an in-service injury or incident, and receipt of medical 
treatment for such symptoms.  Lay no v. Brown, 6 Vet. App. 
465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 
(2002).  The RO/AMC and the Board, as fact finders, retain 
the discretion to make credibility determinations and weigh 
the lay and medical evidence submitted.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, 
competent lay testimony may not be rejected unless it is 
found to be mistaken or otherwise deemed not credible.  
McLendon, 20 Vet. App. at 84.  Significantly, lay evidence 
may not be deemed not credible solely due to the absence of 
contemporaneous medical evidence.  Buchanan, 451 F.3d at 
1337.  Accordingly, the VA examination reports should reflect 
consideration of both the medical and lay evidence concerning 
the Veteran's claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-
compliant notice which advises him of 
the information and evidence necessary 
to substantiate a claim for an 
undiagnosed illness under 38 C.F.R. 
§ 3.317, as well as the evidence and 
information necessary to establish a 
disability rating and an effective 
date, in accordance with 
Dingess/Hartman, 19 Vet. App. 473.  

2.  The Board notes that, although the 
Veteran's active duty service 
terminated in 1991, he has indicated 
that he continued in the Army National 
Guard until December 1995.  Verify the 
Veteran's National Guard service.  
Subsequently, contact the appropriate 
authorities and obtain all relevant 
National Guard service treatment 
records not already contained in the 
claims file.  All responses regarding 
the above inquiries must be properly 
documented in the claims file.

3.  Request the Veteran to identify all 
providers who treated him for a lung 
condition, to include sarcoidosis with 
shortness of breath, and/or a lumbar 
spine condition after his separation 
from active service in August 1991, and 
to complete an Authorization and 
Consent to Release Information to VA 
form (VA Form 21-4142) for each non-VA 
provider.  After securing the necessary 
authorizations, request copies of all 
outstanding records, including but not 
limited to records from the Alexandria 
VAMC dated from the late 1990s through 
July 2004 and from March 2008 forward, 
from any Shreveport VA facility since 
the late 1990s, and from Dr. Sirikul's 
office.  

4.  After securing any necessary 
authorizations, make request any 
outstanding records, including but not 
limited to test results, concerning the 
Veteran's lung condition, to include 
sarcoidosis with shortness of breath, 
and/or lumbar spine condition from the 
University of Texas Southwestern 
Medical Center in Dallas, Texas, in 
connection with Gulf War illness 
research conducted in August 2009.

5.  All requests for the above-
described records and all responses, 
including negative responses, must be 
documented in the claims file.  All 
records received should be associated 
with the claims file.  If any records 
cannot be obtained after reasonable 
efforts have been expended, the Veteran 
should be notified and allowed an 
opportunity to provide such records.

6.  After completing the above-
described development, schedule the 
Veteran for VA examinations with 
appropriate physicians in order to 
determine the nature and etiology of 
any current lung condition, to include 
sarcoidosis with shortness of breath, 
and/or lumbar spine condition.  The 
Veteran's claims file and a copy of 
this remand should be made available to 
and reviewed by the examiners, and such 
review should be noted in the 
examination reports.  All necessary 
tests and studies should be conducted.  
The examiners are requested to offer an 
opinion as to the following: 

(a) What is the nature of the 
Veteran's current lung condition?  
For any diagnosed condition, is it 
at least as likely as not 
(probability of 50% or more) that 
such disability was incurred in or 
aggravated by the Veteran's active 
duty service from October 1990 to 
August 1991, or manifested within 
one year after such service?  

If the Veteran is diagnosed with 
sarcoidosis and/or asthma, please 
distinguish the symptoms of each 
condition, to the extent possible.  
If it is impossible to separate 
the two conditions, please 
indicate such in the examination 
report.  

If the Veteran's current lung 
condition is found to be due to an 
undiagnosed illness, is it at 
least as likely as not that such 
condition was incurred in or 
aggravated by the Veteran's 
service in the Southwest Asia 
theater of the Persian Gulf War, 
i.e., from November 1990 to July 
1991?  

(b) What is the nature of the 
Veteran's current lumbar spine 
condition?  For any diagnosed 
condition, was such condition at 
least as likely as not 
(probability of 50% or more) 
incurred in or aggravated by his 
active duty service from October 
1990 to August 1991, or manifested 
within year after such service?

If an opinion cannot be offered without 
resorting to speculation, the examiners 
should indicate such in the examination 
reports.  A complete rationale must be 
provided for any opinion offered.  In 
particular, the opinions must reflect 
consideration of both the medical and 
lay evidence of record, including but 
not limited to statements by the 
Veteran, his former wife, and his 
parents concerning the timing of his 
symptoms.  The examiners are 
specifically requested to comment on 
all medical opinions of record, 
including but not limited to the August 
2005 letter from Dr. Sirikul.

7.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should 
be readjudicated based on the entirety 
of the evidence.  Such adjudication 
should reflect consideration of all lay 
and medical evidence of record, 
including but not limited to statements 
by the Veteran, his former wife, and 
his parents concerning the timing of 
his symptoms.  

8.  In readjudicating the claims on 
appeal, all potential theories for 
service connection should be 
considered.  In particular, the RO 
should re-adjudicate the claim of 
service connection for a lung disorder, 
to include now sarcoidosis and asthma, 
under the theory for undiagnosed 
illnesses under 38 C.F.R. § 3.317, as 
well as continuity of symptomatology 
under 38 C.F.R. § 3.303(b) and Barr v. 
Nicholson, 21 Vet. App. 303, 307 
(2007).  See Clemons v. Shinseki, No. 
07-0558 (Feb. 17, 2009).  If the claims 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this REMAND is 
to obtain information and/or evidence which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2009), 
failure to cooperate by attending the requested VA 
examination(s) may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


